
	

114 HR 3954 IH: Camp Lejeune Reservist Parity Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3954
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Bilirakis introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for access to hospital care and medical services
			 furnished by the Department of Veterans Affairs for certain members of the
			 reserve components who received training at Camp Lejeune, North Carolina,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Camp Lejeune Reservist Parity Act of 2015. 2.Eligibility of certain members of reserve components who received training at Camp Lejeune, North Carolina, for hospital care and medical services furnished by the Secretary of Veterans AffairsSection 1710(e)(1)(F) of title 38, United States Code, is amended—
 (1)by inserting after active duty in the Armed Forces the following: or a member or former member of a reserve component of the Armed Forces who participated in training; and
 (2)by striking 30 days and inserting a total of 30 cumulative days. 3.Comptroller General study on access to hospital care and medical services under Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012The Comptroller General of the United States shall conduct a study of the access to hospital care and medical services for veterans and family members stationed at Camp Lejeune, North Carolina, as provided under section 1710(e)(1)(F) and section 1787 of title 38, United States Code. Such study shall include each of the following:
 (1)The five most common reasons why access to such care and services is denied by the Secretary. (2)The total number and percentage of veterans who seek access to such care and services who are denied such access.
 (3)The average number of days required for processing an application for such care and services. (4)The percentage of such applications that are processed accurately by the Department of Veterans Affairs.
 (5)The total number and percentage of veterans who submit such an application who appeal the decision of the Department regarding the application.
 (6)The average number of days between the date of the submittal of such an application and the date on which a decision is made regarding the application.
			
